Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 1 of 11 PageID: 1




Jon G. Shadinger Jr, Esq.
Shadinger Law, LLC
NJ Attorney ID No. 036232017
717 E. Elmer St.
Vineland, NJ 08360
(609) 319-5399 - Tel
(314) 898-0458 - Fax
js@shadingerlaw.com
Attorney for Plaintiffs
                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                               TRENTON VICINAGE

RONALD MOORE, an Individual,              :
                                          :
&                                         :
                                          :
THE INDEPENDENCE PROJECT, INC.,           :
a New Jersey Non-Profit Corporation,      :
                                          :
                                                                  Case No. 3:21-cv-10601
              Plaintiffs,                 :
vs.                                       :
                                          :
RICCIARDI REALTY COMPANY,                 :
a New Jersey Profit Corporation,          :
                                          :
              Defendant.                  :
_________________________________________ :


                                          COMPLAINT

       Plaintiffs, RONALD MOORE, an individual, and THE INDEPENDENCE PROJECT, INC.,

a New Jersey Non-Profit Corporation, on their behalf and on behalf of all other mobility impaired

individuals similarly situated ("Plaintiff" or "Plaintiffs"), hereby sue the Defendant, RICCIARDI

REALTY COMPANY, a New Jersey Profit Corporation ("Defendant"), for injunctive relief,

damages, attorney's fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. §12181 et seq. ("ADA") and the New Jersey Law Against Discrimination, N.J.S.A.

10:5-12 ("NJLAD").
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 2 of 11 PageID: 2




                                  COUNT I
                       VIOLATION OF TITLE III OF THE
             AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

        1.      Plaintiff, RONALD MOORE, is an individual residing at 1002 Central Ave, New

Providence, New Jersey 07974, Union County.

        2.      Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation

formed under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

maintains is principal office at 1002 Central Ave, New Providence, New Jersey 07947, Union

County.

        3.      Defendant, RICCIARDI REALTY COMPANY, holds title to and/or operates a

business upon the property alleged by the Plaintiffs to be in violation of Title III of the ADA.

        4.      Defendant's property is a shopping center/plaza located at 616 Newman Springs

Road, Lincroft, New Jersey 07738, Monmouth County ("Subject Property"). For further reference,

the property is also known as Block 1072, Lot 37.01 on the Municipal Tax Map of Middletown

Twp., in the County of Monmouth.

        5.      Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant's property is located in and does business

within this judicial district.

        6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        7.      Plaintiff, RONALD MOORE is a New Jersey resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Mr. Moore is a quadriplegic as the result of a

spinal cord injury and uses a motorized wheelchair for mobility.


                                                 2
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 3 of 11 PageID: 3




       8.      Mr. Moore has visited the Subject Property that forms the basis of this lawsuit on

multiple occasions, with his last visit occurring in April 2020, and he plans to return to the Subject

Property in the near future to avail himself of the goods and services offered to the public at the

property.

       9.      Plaintiff, RONALD MOORE, has encountered repeated exposure to architectural

barriers and otherwise harmful conditions at the Subject Property.        This repeated exposure to

architectural barriers and otherwise harmful conditions has limited his access to the property and

endangered his safety.     The plaintiff is also a member of the plaintiff organization, THE

INDEPENDENCE PROJECT, INC., discussed below in paragraph 10.

       10.     Plaintiff, THE INDEPENDENCE PROJECT, INC. is a non-profit New Jersey

corporation. Members of this organization include individuals with disabilities as defined by the

ADA. The purpose of this organization is to represent the interest of its members by assuring places

of public accommodation are accessible to and usable by the disabled and that its members are not

discriminated against because of their disabilities.

       11.     THE INDEPENDENCE PROJECT, INC. and its members have suffered and will

continue to suffer direct and indirect injury as a result of Defendant's discrimination until

Defendant's have been compelled to comply with the requirements of the ADA. One or more of its

members has suffered an injury that would allow it to bring suit in its own right. THE

INDEPENDENCE PROJECT, INC. has also been discriminated against due to its association with

its disabled members and their claims.

       12.     Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public


                                                  3
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 4 of 11 PageID: 4




accommodation that the Defendant owns, operates, leases or leases to is the shopping center/plaza

located at 616 Newman Springs Road, Lincroft, New Jersey 0773.

       13.     THE INDEPENDENCE PROJECT, INC. and RONALD MOORE have a realistic,

credible, existing and continuing threat of discrimination from the Defendant's non-compliance with

the ADA with respect to this property as described but not necessarily limited to the allegations in

paragraph 16 of this complaint.

       14.     Plaintiffs have reasonable grounds to believe that they will continue to be subjected

to discrimination in violation of the ADA by the Defendant. RONALD MOORE desires to visit the

Subject Property, not only to avail himself of the goods and services available at the property but to

assure himself that this property is fully compliant with the ADA so that he and others similarly

situated will have full and equal enjoyment of the property without fear of discrimination or

repeated exposure to architectural barriers and other harmful conditions.

       15.     The Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff by denying them access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the buildings, as prohibited by 42 U.S.C.

§ 12182 et seq.

       16.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of the Defendant's property has shown that violations of the ADA

exist. The following are architectural barriers and violations of the ADA that RONALD MOORE

has personally encountered during his visits to the Subject Property:




                                                  4
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 5 of 11 PageID: 5




Parking and Exterior Accessible Route


       a.         Parking spaces provided at the Subject Property lack adequate access aisles, contain
slopes beyond limits within parking spaces, and lack compliant accessible routes from accessible
parking; a violation of Sections 402 and 502 of the 2010 Standards for Accessible Design. These
conditions have prevented Mr. Moore from unloading freely and safely from his van. On certain
occasions he has parked away from the shopping center to ensure he could access his van.
       b.         The Subject Property fails to provide the required amount of compliant accessible
parking spaces; a violation of Section 502 of the 2010 Standards for Accessible Design. The lack of
accessible parking has forced Mr. Moore to park in open areas so that he may freely and safely
access his van.
       c.         Curb ramps are not provided in some areas at the Subject Property and those that are
provided are unsafe for wheelchair users. The curb ramps provided to access stores contain
excessive slopes, abrupt changes of level, and lack level landings; a violation of Sections 402 and
406 of the 2010 Standards for Accessible Design. Mr. Moore is forced to deal with a lack of
maneuvering clearance at the top of the curb ramp. Sloping and abrupt changes of level endanger
Mr. Moore's safety as they present a tipping hazard and can cause damage to his wheelchair.
       d.         The exterior accessible route from accessible parking spaces and throughout the
shopping center fails to provide a safe, accessible route; a violation of Section 402 of the 2010
Standards for Accessible Design. Mr. Moore is forced to traverse cross-slopes in order to reach the
tenant spaces and travel through the traffic area of the center in order to access the curb ramps; these
barriers add the danger of encountering automobiles as well as presenting a tipping hazard.
       e.         The exterior accessible route contains improper curb ramps while connecting tenants,
a violation of Sections 402 and 406 of the 2010 Standards for Accessible Design. Mr. Moore is
impeded by these improper curb ramps while traversing the shopping center.
       f.         The Subject Property fails to provide a safe accessible route to the adjacent street or
sidewalk; a violation Section 206.2.1 of the 2010 Standards for Accessible Design. The lack of an
accessible route prevents Mr. Moore from using public transportation to access the Subject Property.




                                                    5
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 6 of 11 PageID: 6




Access to Goods and Services


       g.      The Subject Property tenant spaces, specifically Attilio's Pizza, fail to provide
accessible dining tables for those in wheelchairs; a violation of Section 902 of the 2010 Standards
for Accessible Design.      The lack of accessible tables effects Mr. Moore’s ability to dine
comfortably.
       h.      The Subject Property tenant spaces, specifically Attilio's Pizza, contain payment
counters which are mounted beyond the reach of Mr. Moore and all those in wheelchairs; a violation
of Sections 308 and 904 of the 2010 Standards for Accessible Design.
       i.      The entering/exiting of tenant spaces at the Subject Property is impeded by slopes
beyond limits and/or abrupt changes of level at the base of the door; a violation of Section 404 of
the 2010 Standards for Accessible Design. Abrupt changes of level can damage Mr. Moore's
wheelchair while excessive sloping presents a tipping hazard.


Restrooms


       j.      Restrooms provided at Attilio's Pizza and Acme are non-compliant and are unsafe for
use by Mr. Moore due to a lack of accessibility. Barriers to access include inaccessible water closets
which lack proper controls and a lack of wheelchair maneuvering space; a violation of Section 601
of the 2010 Standards for Accessible Design.
       k.      Restrooms at Attilio's Pizza and Acme provide dispensers mounted beyond the reach
of wheelchair users and are inaccessible to Mr. Moore; a violation of Section 308 of the 2010
Standards for Accessible Design.
       l.      Lavatories at Attilio's Pizza and Acme lack knee clearance and accessibility
preventing Mr. Moore from freely accessing the lavatory; a violation of Section 606 the 2010
Standards for Accessible Design. Due to these conditions Mr. Moore is unable to safely wash his
hands before exiting the restroom.
       m.      Attilio's Pizza and Acme provide restrooms that contain improper centerlines for the
water closets and flush controls which are mounted on the wall side; a violation of Section 604 of




                                                  6
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 7 of 11 PageID: 7




the 2010 Standards for Accessible Design. The foregoing conditions affect Mr. Moore's ability to
access the water closet safely.
       n.      The using of restrooms doors at Attilio's Pizza and Acme is impeded by round door
knobs, improper signage, and a lack of maneuvering clearance; a violation of Section 404 of the
2010 Standards for Accessible Design. Round door knobs, stored goods, and a lack of maneuvering
space impedes Mr. Moore from accessing restroom doors.


       17.     Each of the foregoing violations is also a violation of the 1991 American with

Disabilities Act Accessibility Guidelines (ADAAG) and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       18.     The discriminatory violations described in paragraph 16 are not an exhaustive list of

the Defendant's ADA violations. Plaintiffs require thorough inspection of the Defendant's place of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access that exist. The individual Plaintiff, and all other

individuals similarly situated, have been denied access to, and have been denied the benefits of

services, programs and activities of the Defendant's buildings and its facilities, and have otherwise

been discriminated against and damaged by the Defendant because of the Defendant's ADA

violations, as set forth above. The individual Plaintiff, the members of the Plaintiff group, and all

others similarly situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. In order to remedy this discriminatory

situation, the Plaintiffs require an inspection of the Defendant's place of public accommodation in

order to determine all of the areas of non-compliance with the ADA.

       19.     Defendant has discriminated against the individual and corporate Plaintiffs by

denying them access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial facility in

                                                 7
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 8 of 11 PageID: 8




violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant

continues to discriminate against the individual Plaintiff, the members of the plaintiff group and all

those similarly situated by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take such

efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

       20.     Plaintiffs are without adequate remedy at law and are suffering irreparable harm,

including bodily injury, consisting of emotional distress, mental anguish, suffering and humiliation,

and other injuries. Considering the balance of hardships between the Plaintiffs and the Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be disserved by a

permanent injunction.

       21.     Plaintiffs have retained the undersigned counsel and are entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       22.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure – to the maximum extent feasible – that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and


                                                  8
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 9 of 11 PageID: 9




constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       23.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiffs

and/or waived by the Defendant.

       24.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiffs injunctive relief, including an order to require the Defendant to alter the Subject Property

and make the Subject Property readily accessible and useable to the Plaintiff and all other persons

with disabilities as defined by the ADA; or by closing the Subject Property until such time as the

Defendant cures its violations of the ADA.

       WHEREFORE, Plaintiffs respectfully request:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

       b.      Injunctive relief against the Defendant including an order to make all readily

               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and to

               require the Defendant to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such steps that may be necessary to ensure that no


                                                  9
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 10 of 11 PageID: 10




               individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids and

               services.

       c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

       d.      Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act.

                                  COUNT II
            VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION
                               (N.J.S.A. 10:5-12)

       25.     Plaintiffs re-allege and incorporate by reference all allegations set forth in this

Complaint as fully set forth herein.

       26.     Defendant's facility is a place of public accommodation as defined by N.J.S.A 10:5-5,

the New Jersey Law Against Discrimination.

       27.     New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities, and privileges of any public place of accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to be a

civil right (N.J.S.A. 10:5-4).

       28.     As set forth above, Defendant has violated the New Jersey Law Against

Discrimination by denying disabled individuals the full and equal enjoyment of the goods, facilities,

services and accommodations available at the Subject Property.

       29.     As a result of the aforementioned discrimination, repeated exposure to architectural

barriers, and other harmful conditions; Plaintiff RONALD MOORE has sustained bodily injury in

the form of emotional distress, mental anguish, suffering and humiliation, and other injuries, in


                                                 10
Case 3:21-cv-10601-FLW-LHG Document 1 Filed 05/03/21 Page 11 of 11 PageID: 11




violation of the New Jersey Law Against Discrimination.

       30.     Defendant’s violation of the New Jersey Law Against Discrimination has caused Mr.

Moore harm and, in the absence of the injunction sought herein, the violating conduct will continue

to cause him harm.

       WHEREFORE, Plaintiff, RONALD MOORE respectfully demands judgment for damages,

attorney's fees, litigation expenses, including expert fees and costs pursuant to the New Jersey Law

Against Discrimination.

                                              Respectfully submitted,
       May 3, 2021
Dated: _______________________                /s/ Jon G. Shadinger Jr.
                                             _______________________
                                             Jon G. Shadinger Jr., Esq.
                                             Shadinger Law, LLC
                                             NJ Attorney ID No. 036232017
                                             717 E. Elmer St.
                                             Vineland, NJ 08360
                                             (609) 319-5399 - Tel
                                             (314) 898-0423 - Fax
                                             js@shadingerlaw.com
                                             Attorney for Plaintiffs, Ronald Moore & The
                                             Independence Project, Inc.




                                                11
